Citation Nr: 0725637	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-33 901	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date earlier than August 13, 
2003, for the grant of a total disability rating for 
compensation based on individual unemployability.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
left cerebellar hemangioblastoma to include a seizure 
disorder.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and M.P.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1958 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.

Irrespective of the RO's action, the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The claim of service connection for residuals of a left 
cerebellar hemangioblastoma to include a seizure disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. By rating decision of June 1995, the RO denied the claim 
for a total disability rating for compensation based on 
individual unemployability; after the veteran was notified of 
the adverse determination and of his appellate rights, he did 
not appeal the rating decision and the rating decision became 
final.

2. On August 13, 2003, the veteran filed the current claim 
for a total disability rating for compensation based on 
individual unemployability; it was not factually 
ascertainable during the one year period prior to the August 
13, 2003, that the service-connected disabilities had 
precluded substantially gainful employment.

3. By rating decision of June 1995, the RO denied the claim 
for service connection for residuals of a left cerebellar 
hemangioblastoma to include a seizure disorder; after the 
veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision and 
the rating decision became final.

4. The additional evidence submitted since the June 1995 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection. 


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to August 13, 
2003, for the grant of a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.157, 3.400 (2006).

2. The rating decision in June 1995, denying service 
connection for residuals of a left cerebellar 
hemangioblastoma to include a seizure disorder, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

3. The additional evidence presented since the rating 
decision in June 1995, denying the claim of service 
connection for residuals of a left cerebellar 
hemangioblastoma to include a seizure disorder, is new and 
material, and the claim of service connection is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VCAA - Effective-Date Claim

The RO provided the veteran VCAA notice by letter, dated in 
March 2006. 
  
To the extent that the notice came after the initial 
adjudication of the claim the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing defect was cured without prejudice 
to the veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claim as he 
had the opportunity to submit additional argument and 
evidence and to address the claim at a hearing.  

And the claim was readjudicated after the content-complying 
notice as evidenced by the December 2006 supplemental 
statement of the case.  As the essential fairness of the 
adjudication has not been affected, the presumption of 
prejudicial error as to the timing of the notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain with respect to the claim for an earlier 
effective date for the grant of a total disability rating for 
compensation based on individual unemployability, the Board 
concludes that the duty-to- assist provisions of the VCAA 
have been complied with.

New and Material Evidence Claim

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for residuals of a left 
cerebellar hemangioblastoma to include a seizure disorder, 
the only matter resolved in this decision with respect to 
this claim, further discussion here of compliance with the 
VCAA with regard to the claim to reopen is not necessary.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date Claim

Procedural and Factual Background

In a rating decision in June 1980, the RO granted service 
connection for cervical fusion due to degenerative disc 
disease, 60 percent disabling, for olecranon bursitis of the 
right elbow, 10 percent disabling, and for residuals of an 
appendectomy, zero percent disabling, for a combined rating 
of 60 percent.  

In February 1991, an MRI revealed a brain tumor, which was 
surgically removed and identified as a left cerebellar 
hemangioblastoma.  Thereafter the veteran developed a seizure 
disorder.  

VA records disclose that in May 1995 a physician stated that 
because of myoclonic seizures, chorea, and ataxia due to the 
brain tumor, the veteran was incapable of working.  

Records of the Social Security Administration (SSA) show that 
the veteran had been disabled since October 1995.  The basis 
for the determination was not shown.

By a rating decision dated in June 1995, the RO denied a 
total disability rating for compensation based on individual 
unemployability because the evidence failed to show that the 
veteran was unable to secure or follow a substantial gainful 
occupation as a result of the service-connected disabilities.  
After the veteran was notified of the rating decision he did 
not file a timely appeal.

On August 13, 2003, the current claim for a total disability 
rating for compensation based on individual unemployability 
was received at the RO.  In a rating decision in January 
2004, the RO grant the total disability rating for 
compensation based on individual unemployability, effective 
from the date of receipt of the claim, August 13, 2003.  

In May 2007, the veteran testified that he worked as mechanic 
until 1995.  He also stated that the award of SSA benefits 
was due in part to the service-connected disabilities.

In May 2007, the veteran submitted additional evidence in 
support of his claim for an earlier effective date for the 
grant of the total rating to include statements from former 
servicemen who stated that due to the veteran's cervical 
disability he was incapable of performing his duties and 
should therefore be medically retired from service.  


Legal Criteria

A claim for a total disability rating for compensation based 
on individual unemployability is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999). 

The effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule 
allows for the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Analysis

In a rating decision in June 1995, the RO denied the claim 
for a total disability rating for compensation based on 
individual unemployability.  After the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights, he did not appeal of the denial of the 
claim, and the rating decision became final based on the 
evidence of record at that time.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.  

By operation of law, the rating decision of June 1995 by the 
RO is binding and will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. §§ 3.104, 
3.105(a).  The veteran has not raised clear and unmistakable 
error in the rating decision of June 1995 by the RO. 

The record shows that the RO granted the total disability 
rating for compensation based on individual unemployability, 
effective from August 13, 2003, the date of receipt of the 
claim.  




Following the June 1995 rating decision and prior to August 
13, 2003, there was no communication or action from the 
veteran indicating intent to apply for an increase in 
compensation to include a total disability rating to be 
considered as an informal claim under 38 C.F.R. § 3.155.  The 
next relevant communication from the veteran was the current 
application for a total rating, which was received at the RO 
on August 13, 2003.  

As there is no informal claim for increase before August 13, 
2003, under 38 C.F.R. § 3.155, there is no factual or legal 
basis to assign an effective date before August 13, 2003, 
based on an unadjudicated pending claim. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Also, there is no additional evidence of record between the 
rating decision of June 1995 and the current claim for 
increase to factually ascertain that an increase in 
disability had occurred within 1 year from the date of 
receipt of the current claim for increase.  38 C.F.R. 
§ 3.400(o). 

As for the veteran's argument that the effective date should 
be in 1995, when a VA physician stated that the veteran was 
incapable of working, the evidence clearly shows that the 
basis for the opinion was the myoclonic seizures, chorea, and 
ataxia due to the brain tumor, a nonservice-connected 
disability.

As for the statements of fellow servicemen, the statements 
relate to the time the veteran was on active duty and to the 
extent that the statements support a finding unemployablity, 
the veteran did to work after service until 1995.  As 
previously stated there is no additional evidence of record 
between 1995 and 2003, when the veteran filed his current 
claim for a total disability rating. 

For these reasons, the preponderance of the evidence is 
against the claim for an effective date before August 13, 
2003, for the grant of a total disability rating for 
compensation based on individual unemployability, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).



New and Material Evidence Claim
The Rating Decision in June 1995 and Evidence Previously 
Considered 

In a rating decision in June 1995, the RO denied the claim of 
service connection for residuals of a left cerebellar 
hemangioblastoma to include a seizure disorder on the grounds 
that there was no evidence that the disability was manifest 
during service or to a degree of 10 percent within one year 
of discharge from service.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal of the denial of the claim, and the rating 
decision became final based on the evidence of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The evidence considered at the time of the June 1995 rating 
decision consisted of the service medical records, a May 1980 
report of VA examination, hospital records from January 1991 
to August 1991, VA records from February 1988 to May 1995, 
and statements from the veteran.  

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

Application to Reopen 

As the veteran's current application to reopen the claim was 
received in August 2003, the regulatory definition currently 
in effect applies.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence 

The additional evidence presented since the rating decision 
in June 1995 consists of medical records from March 1988 
through August 2003, a November 2003 letter from Dr. H.F.C, 
statements and testimony from the veteran and his wife, and 
medical research materials.

A pathology report, dated in February 1991, discloses that 
the brain tumor, identified as a hemangioblastoma, measured 
2.5 cm x 1.7 cm x 1.2 cm. when the tumor was removed.  

Articles submitted by the veteran in support of his claim 
show that this type of tumor usually grows very slowly, often 
over decades, and may grow very large in size before symptoms 
manifest and that a tumor of 2.5 cm is considered a large 
tumor.    

As the claim was previously denied because there was no 
evidence that the disability was manifest during service or 
to a degree of 10 percent within one year of discharge from 
service, and as the additional evidence shows that a 
hemangioblastoma grows very slowly and that the brain tumor 
was well-defined when it was surgically removed and measured 
2.5 cm., the evidence is new and material because when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim, 
that is, 

evidence that the tumor could have developed during service 
or during the one-year presumptive period following service, 
the absence of such evidence was the basis for the prior 
denial of the claim in June 1995.  As the additional evidence 
raises a reasonable possibility of substantiating the claim, 
the claim is reopened. 

ORDER

An effective date prior to August 13, 2003, for the grant of 
a total disability compensation rating based on individual 
unemployability is denied.

As new and material evidence has been presented, the claim of 
service connection for residuals of a left cerebellar 
hemangioblastoma to include a seizure disorder is reopened.  
To this extent only, the appeal is granted.

REMAND

As the record does not contain sufficient medical evidence to 
decide claim, under the duty to assist, further evidentiary 
development is needed.  Accordingly, the case is REMANDED for 
the following action:

1. Arrange to have the veteran's file 
reviewed by a VA physician, who is a 
specialist familiar with brain tumors, 
to determine, based on the size and 
type of tumor, whether it is at least 
as likely as not that the brain tumor 
had onset during the period of the 
veteran's service from 1958 to 1979 or 
within the one-year presumptive period, 
following service in December 1979.  

In formulating the opinion, the 
examiner is asked to consider the 
following: A pathology report, dated in 
February 1991, discloses that the brain 
tumor, identified as a 
hemangioblastoma, measured 2.5 cm x 1.7 
cm x 1.2 cm. when the tumor was 
removed.  

Also, in formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state. 

2. After the above action is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, the veteran 
should be provided a supplemental 
statement of the case, and the case 
should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


